DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 and 5 are objected to because of the following informalities:  Regarding Claim 3, at line 2, the phrase “that other” is awkward. The word “that” could be deleted.  Regarding Claim 5, at line 2, the word “are” should read “is.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, it is unclear what is the antecedent basis of the phrase “the soft magnetic particles”. Are these necessarily the large particles and small particles of previous Claim 1 and only those, or not necessarily, or something else?
Regarding Claim 10, it is unclear what is “main components”. The term “main” usually refers to 50 % by weight or more, and so it is unclear how it applies to a list of two or three ingredients. Does it mean that Fe is present in the composition at 50 % by weight or more and either or both of Si and Ni is/are the one or two next prevalent ingredients by weight in the composition? Does the total of Fe plus one or both Si and Ni equal more than 50 % by weight? Does “main” simply mean more weight percent or atomic percent than any other ingredient? Does it have some other meaning?
Allowable Subject Matter
Claims 2 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1, 4, 6-9, and 11-12 are allowed.
Regarding Claims 1-12, the reviewed prior art does not teach or suggest the claimed subject matter of these claims. Particularly, the reviewed prior art does not teach or suggest a magnetic core having claimed large and small particles in the claimed relationship, including the claimed average circularity relationship, in the claimed context. For example, Tomofumi JP 2016-139748 teaches mixture of particles having what may be considered large and small particles with specified circularity, but fails to expressly teach or suggest what may be considered small particles having claimed relationship average circularity relationship with respect to centroid and fails to otherwise provide a basis for otherwise establishing inherency of such an average circularity relationship. See Tomofumi (Abstract; Claims; and entire document).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
29 August 2022